Citation Nr: 1806367	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-09 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a headache disorder, claimed as migraine headaches with dizziness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran served on active duty from February 2001 to February 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction has since transferred to the Oakland, California, RO.


FINDING OF FACT

The Veteran's current headache disorder initially manifested during her period of active service.


CONCLUSION OF LAW

The criteria for service connection for a headache disorder are met.  
38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).

The Veteran entered active service without any notation of a headache disorder.  See May 2000 enlistment examination report.  During service, she experienced headaches requiring medical treatment several times.  The report of a July 2004 optometry evaluation shows "specs causes HAs."  An October 2005 optometry note again indicates the Veteran wears glasses and non-prescription sunglasses and gets headaches.  A May 2006 clinical note shows the Veteran's report of headaches manifesting the day before.  A January 2007 record shows a report of headaches associated with pregnancy.  At the time of a November 2008 eye exam, the Veteran reported headaches every day for the prior month.  The clinician noted that the incorrect eyeglass prescription may be the cause of the headaches, "though given location other causes cannot be ruled out."  The Veteran reported frequent headaches on the Report of Medical History she completed in December 2008 for the purposes of separation.  The examining physician noted that the Veteran's headaches may be related to an improper glasses prescription.  Thus, the Veteran entered service in sound condition without any indication of a headache disorder and experienced headaches many times throughout her eight years of active service.

Following the Veteran's February 2009 separation from active service, reports of headaches continuously appear in her treatment records.  Headaches were noted at the time of a March 2009 psychiatric evaluation, just one month after her separation from service.  She was seen by her primary care physician the same month and reported a history of headaches on and off for more than five years.  Her physician assessed her as having headaches, most likely tension but with a possible migraine component.  In May, September, and December 2009, she was seen in follow up and treated for both tension headaches and migraine headaches.  February 2010 optometry and primary care notes again show reports of headaches.  In June 2010 and March 2011, chronic headaches are noted in the Veteran's history.  April 2012 clinical notes show the report of common migraines.  A January 2014 clinical note shows a report of migraine headaches.

The Veteran, in her written statements, has also confirmed the in-service headaches and ongoing chronic headaches since service.  In May 2009, she reported always having headaches during her military service.  She indicated learning to differentiate between tension and migraine headaches after service.  The September 2009 notice of disagreement includes her recognition that she initially thought her headaches were related to her glasses during service, but that she had her glasses prescription corrected and the headaches did not stop.

The Veteran was afforded a VA (QTC) examination in April 2013.  Her migraine disorder was noted and the examiner correctly reported that she entered service free from any complaints of headaches and that headaches subsequently manifested during service.  Curiously, the examiner did not provide an opinion as to whether it was as likely as not that the Veteran's current headache disorder was incurred during her active service.  Rather, the examiner opined that the headache disorder clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  The examiner provided no rationale for determining that the Veteran's headache disorder is a preexisting condition.  The opinion and rationale provided was answering an improper question with no factual basis and, therefore, holds no probative value in this analysis.

Although the VA (QTC) opinion was indeed inadequate, the Board finds no reason to remand this issue for a new opinion.  The Board has no reason to question the Veteran's credibility and she is competent to report the details of the onset and continuing nature of her headache disorder.  Further, the service treatment records and post-service treatment records corroborate the Veteran's report that the headaches she experiences initially manifested during service and have existed ever since.  There is no evidence that this headache disorder preexisted service as the Veteran entered service in sound condition.  Thus, the evidence supports the claim that the Veteran's current headache disorder initially manifested during her active service.  38 C.F.R. § 3.303(d).  Accordingly, the Veteran is entitled to service connection for a headache disorder.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  





ORDER

Service connection for a headache disorder is granted.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


